t c memo united_states tax_court heritage auto center inc petitioner v commissioner of internal revenue respondent docket no filed date patricia tucker for petitioner thomas f eagan for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in petitioner's federal_income_tax for and of dollar_figure and dollar_figure respectively by amended answer respondent asserted increased deficiencies for and of dollar_figure and dollar_figure respectively thus the total deficiencies asserted by respondent for and are dollar_figure and dollar_figure respectively all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated after an agreement between the parties the issue for decision is whether petitioner is entitled to deductions for amortization of amounts paid to william wright for a noncompetition and consulting agreement we hold that it is to the extent set out below findings_of_fact some of the facts have been stipulated the stipulated facts and the accompanying exhibits are incorporated into our findings by this reference at the time of the filing of the petition petitioner heritage auto center inc maintained its principal_place_of_business in gladstone oregon during the years at issue petitioner had four shareholders e w richardson bob turner kenneth blewett and wade zellner mr richardson mr turner mr blewett and mr zellner at the date of trial each one of these individuals had significant experience in the automobile dealership business mr richardson had been in the automobile dealership business for approximately rule_155_computations we leave it to the parties to include their agreed adjustments in their years during this time mr richardson had owned and operated dealerships which sold both domestic and imported vehicles mr turner had been in the automobile dealership business for approximately years during this time mr turner had been involved in the ownership and operation of several dealerships and he had several positions with ford motor co mr blewett had been in the automobile business for over years mr richardson mr turner and mr blewett together had acquired and operated dealerships in albuquerque new mexico phoenix arizona san marcos texas and san antonio texas mr zellner had been in the automobile business for more than years participating in almost every aspect of running an automobile dealership prior to the years at issue william t wright mr wright solely owned two washington corporations w-t-w inc and totem lake suzuki inc which operated two automobile dealerships in kirkland washington the automobile dealerships did business under the names totem lake ford-toyota and totem lake suzuki sometimes totem lake dealerships among other things mr wright had engaged in sales promotion and advertising for the totem lake dealerships including the recording and broadcasting of local television commercials prior to the totem lake dealerships and mr wright had suffered adverse publicity in the metropolitan seattle washington area more specifically in mr wright individually and w-t-w inc were accused of consumer fraud by the attorney_general of the state of washington attorney_general on date the attorney_general mr wright and w-t-w inc executed a consent decree which was entered in the superior court for the state of washington for king county under the terms of the consent decree mr wright and w-t-w inc were enjoined from participating in specific fraudulent activities relating to the advertising sale repair or servicing of automobiles the lawsuit filed by the attorney_general and the controversial advertising practices of w-t-w inc were covered by the local press with at least five articles appearing in the seattle times newspaper during the period from date through date in addition to the lawsuit brought by the attorney_general mr wright was also the subject of consumer lawsuits involving allegedly fraudulent sales practices these suits were still pending in april of also in disgruntled customers picketed the totem lake dealerships and a picture of one of these picketers and an article discussing the pickets appeared in the seattle times on date furthermore on date seven former employees of w-t-w inc filed a complaint against w-t-w inc and mr wright in the superior court of washington for king county alleging among other things the fraudulent endorsement of employee checks before the foregoing adverse publicity the totem lake dealerships had been very profitable however due to this adverse publicity the dealerships sustained losses in and in late january or early february of mr richardson mr turner and mr blewett were in the market to acquire a dealership in san antonio texas while the group was in san antonio texas investigating a possible purchase mr turner received a call from bobbie koller ms koller who was the western regional manager of ford motor co ms koller told mr turner that the totem lake ford-toyota dealership was in severe financial trouble furthermore she wanted mr richardson mr turner and mr blewett to consider purchasing the dealership mr richardson mr turner and mr blewett flew directly from san antonio texas to seattle washington to examine the dealership after arriving in seattle washington mr richardson mr turner and mr blewett met directly with mr wright to discuss the possible acquisition of the assets of the totem lake dealerships from mr wright's corporations they did not want to purchase mr wright's corporations because of the potential liabilities against the corporations at the time of this first meeting mr wright was offering to sell the totem lake dealerships' assets for the same price he had negotiated with another potential buyer douglas spedding mr spedding although mr wright had apparently reached a deal with mr spedding the deal fell through because ford motor co had rejected mr spedding as a potential franchisee mr richardson mr turner and mr blewett rejected mr wright's initial offer after this first meeting mr richardson mr turner and mr blewett decided that they would return to their hometown examine the financial statements of mr wright's companies in more depth and schedule another appointment with mr wright mr richardson mr turner and mr blewett also had to decide who would run the totem lake dealerships if they did consummate a purchase from mr wright before going back to continue negotiations with mr wright mr richardson mr turner and mr blewett asked mr zellner if he would be interested in running the totem lake dealerships mr zellner indicated that he was interested in running the dealerships at the end of february or the beginning of date but prior to date mr richardson mr turner mr blewett and mr zellner sometimes the buyers along with william hyde counsel for the buyers went to washington to negotiate with mr wright the negotiations were primarily between mr wright and mr richardson the negotiations did not result in a purchase agreement because the purchase_price requested by mr wright was too high for the buyers before leaving washington mr richardson and mr blewett decided to make one more attempt to reach an agreement with mr wright they held a meeting at that meeting and pursuant to a plan between mr richardson and mr blewett mr blewett stated to mr wright that he would not participate in any deal in which the amount_paid over the fair_market_value of the tangible assets was more than dollar_figure after mr wright refused that offer mr blewett left the meeting mr richardson and mr wright continued negotiating about minutes after mr blewett left the meeting mr richardson emerged from the meeting stating that he had made a deal with mr wright for dollar_figure over the amount to be paid for tangible assets of the totem lake dealerships after reaching the aforementioned agreement mr wright and his counsel jerome carpenter mr carpenter met with the buyers and their counsel mr hyde to discuss the details of the agreement at this meeting the details of the agreement between mr richardson and mr wright were made known to the others and the attorneys were instructed to draft the appropriate agreements for signature mr carpenter's notes from the meeting contain the entry dollar_figure blue or covenant_not_to_compete the parties have stipulated that mr carpenter was using the term blue as a short hand expression for goodwill mr hyde's notes contain the notation dollar_figure k blue sky covenant and goodwill on date the buyers entered into an agreement to purchase the enumerated assets of the two washington corporations owned by mr wright the agreement was titled purchase agreement and escrow instructions purchase agreement the purchase agreement provided that buyer shall purchase all of seller's goodwill as a going concern for the total price of two hundred thousand dollars dollar_figure and that seller will preserve for buyer the goodwill of the dealerships including the goodwill of its suppliers customers and others having business relations with the dealerships the noncompetition agreement attached to the purchase agreement noncompetition agreement provided that dollar_figure would be paid to mr wright at closing for his agreement not to compete with the buyers for a period of years the agreement to allocate dollar_figure to goodwill and dollar_figure to the covenant_not_to_compete was reached by mr richardson and mr wright mr turner mr blewett mr zellner and mr hyde all testified that they did not know the basis of these allocations since none of them were involved in this part of the negotiations shortly after the execution of the purchase agreement mr carpenter sent a letter dated date to mr hyde in regard to goodwill and the covenant_not_to_compete the letter read as follows the parties will readjust the good will covenant_not_to_compete if it is determined that the manner of the allocation ie dollar_figure to good will and dollar_figure to the covenant_not_to_compete is not in the best interest of mr wright i recognize however that as far as this allocation is concerned your client desires to have at dollar_figure applied to good will and does not desire to great deal more applied to good will least have a under a cover letter dated date mr carpenter sent mr hyde a draft addendum to the purchase agreement the draft addendum was titled noncompetition and consulting agreement draft noncompetition and consulting agreement the draft noncompetition and consulting agreement enclosed in mr carpenter's date letter to mr hyde provided in pertinent part that the buyers would pay mr wright dollar_figure on the closing date as consideration for his covenant_not_to_compete the buyers would employ mr wright as a consultant for a period of years paying mr wright dollar_figure in cash payable in three equal annual installments of dollar_figure and the buyers would also pay mr wright a per_diem fee of dollar_figure per day for each and every day or part thereof that mr wright expended any time consulting in any fashion with the buyers whether such consultation was by telephone or in person mr hyde went over mr carpenter's letter and the accompanying draft noncompetition and consulting agreement and he discussed the proposed agreement with the buyers after his discussions with the buyers mr hyde prepared and faxed a letter to mr carpenter the letter was received by mr carpenter on date in regard to the consulting portion of the draft noncompetition and consulting agreement mr hyde's letter suggested adding the following sentence buyer may prepay these payments at any time without penalty or terminating the agreement commenting that this will allow us to prepay the agreement without impairing our ability to deduct the payments mr hyde also suggested among other things that the entire paragraph on per_diem payment for consulting services be deleted commenting that the inclusion of additional consulting fees especially at this high rate makes the dollar_figure fee look like a sham and endangers its deductibility after the above correspondence and negotiation the parties entered into an addendum to purchase agreement and escrow instructions addendum the addendum amended the purchase agreement to provide that no portion of the purchase_price would relate to goodwill and that all good will of the business of seller is not to be assigned any value the addendum also provided for the execution of a noncompetition and consulting agreement final agreement attached to the addendum the final agreement provided that the buyers would pay mr wright dollar_figure at closing in exchange for his covenant_not_to_compete for a period of years more specifically mr wright agreed not to compete with the buyers directly or indirectly either as an employer employee consultant agent officer director shareholder or owner of any entity for a period of years in the business of retail_sale or repair of toyota ford or suzuki automobiles mr wright further agreed not to solicit or otherwise encourage any present or future employee of the buyers to perform work in auto sales or repairs for him for a period of years the covenant_not_to_compete covered a radius of miles around kirkland washington the final agreement further provided that the consideration of dollar_figure paid for the covenant_not_to_compete was not reimbursable in the event of the death or disability of mr wright the buyers believed that the noncompetition portion of the final agreement was necessary for a number of reasons first the buyers were concerned that mr wright would recruit employees from the totem lake dealerships to work in his chevrolet-nissan dealership second the buyers were concerned that mr wright would obtain employment from one of the ford dealerships or toyota dealerships in the seattle washington area where he could use his industry contacts and experience to the detriment of the buyers the consulting portion of the final agreement required the buyers to pay mr wright dollar_figure in three equal annual installments of dollar_figure to secure his services as a consultant for years or the buyers could prepay this amount at any time without penalty mr wright's obligation to consult was limited mr wright also owned a low-volume chevrolet-nissan dealership in the seattle metropolitan area the terms of the noncompetition and consulting agreement did not prevent mr wright from continuing to operate the chevrolet- nissan dealership to a maximum of days a month not to exceed days a calendar_quarter mr wright's right to receive dollar_figure per year for the consulting portion of the agreement was absolute and unconditional the buyers could terminate the agreement after year but the right to terminate was conditioned upon the buyers' full payment of the entire dollar_figure to mr wright petitioner contends that the consulting portion of the final agreement was necessary because it needed mr wright's assistance in dealing with toyota in fact following the purchase of the assets of the totem lake dealerships mr wright did provide consulting services to petitioner mr zellner who was the general manager of petitioner after the asset acquisition talked with mr wright a total of times regarding problems petitioner was having with toyota although each conversation lasted less than minutes in addition to his assistance with toyota mr wright also consulted with petitioner regarding financial institutions in the seattle washington area but the evidence regarding these consultations is sparse as discussed above the purchase agreement had allocated dollar_figure of the buyers' purchase_price to goodwill and going_concern_value furthermore the noncompetition agreement provided that dollar_figure would be paid to mr wright at closing for his covenant_not_to_compete with the buyers for a period of years thus sometime between date when mr carpenter sent a letter to mr hyde discussing the purchase agreement and the date the addendum and associated final agreement were executed the parties changed their purchase_price allocations mr blewett testified that he did not know how these changes came about stating that he was not involved in that at all similarly both mr zellner and mr hyde testified that they did not know how the decision was made to make these changes when asked if he remembered how the changes came about mr turner testified well i remember that we didn't understand why there would be any good will i mean there was just the opposite more directly in regard to the allocation mr turner testified that there was no good will petitioner was incorporated on or about date in the state of washington the buyers assigned to petitioner and to heritage suzuki inc another washington corporation owned by them their interests in the purchase agreement in connection with the purchase of the assets of the totem lake dealerships petitioner obtained new dealership franchises from ford motor co toyota motor sales u s a inc and suzuki co of america and it operated the related dealerships under the names of heritage auto center ford-toyota and heritage suzuki following the purchase of the assets of the totem lake dealerships petitioner and heritage suzuki inc advertised the fact of new ownership to the public disgruntled customers who were picketing the totem lake dealerships stopped picketing the day that petitioner and heritage suzuki inc took over after operating the suzuki dealership for a short time petitioner terminated the suzuki franchise because of adverse consumer reports concerning suzuki automobiles heritage suzuki inc discontinued operations as an authorized suzuki dealer during date and it was merged into petitioner on date thereafter petitioner used the heritage suzuki facilities for repair services and the sale of used vehicles and parts on the e w richardson dealerships' combined financial statements dated date and on petitioner's separate financial statements dated date and date payment for the final agreement was treated as payment for goodwill and was amortized on a straight-line basis over years however the financial statement treatment was not consistent with petitioner's income_tax treatment of the transaction the dollar_figure allocated to the covenant_not_to_compete was prepaid at closing the dollar_figure allocated to the consulting agreement was also prepaid at closing petitioner attached form_8594 asset acquisition statement under sec_1060 to its federal_income_tax return form_1120 filed for the taxable_year on that form petitioner reported dollar_figure for the covenant_not_to_compete and dollar_figure for the consulting agreement as the fair_market_value of intangible amortizable assets with useful lives of years on its federal_income_tax return petitioner deducted dollar_figure for amortization of the covenant_not_to_compete and dollar_figure for amortization of the consulting agreement for a total deduction of dollar_figure in and petitioner deducted dollar_figure for amortization of both the covenant_not_to_compete and the consulting agreement for a total deduction of dollar_figure each year in the notice_of_deficiency respondent disallowed petitioner's and deductions respondent tentatively allowed petitioner's deductions of dollar_figure and dollar_figure for the taxable years and respectively for the carryback of a net_operating_loss nol from petitioner's federal_income_tax return the nol reported on petitioner's federal_income_tax return resulted in part from deductions totaling dollar_figure for amortization of the amounts allocated to the covenant_not_to_compete and the consulting agreement by amended answer respondent disallowed the deductions related to the covenant_not_to_compete and the consulting agreement thereby reducing petitioner's nol carrybacks to and by dollar_figure thus respondent limited petitioner's claimed nol for and to only dollar_figure for opinion issue whether the final agreement is amortizable respondent disallowed petitioner's deductions for the amortization of the final agreement respondent argues that the payments were in substance payments for the sale of nonamortizable goodwill or going-concern value petitioner asserts that such deductions are allowable in general goodwill has been defined as the expectancy that old customers will resort to the old place of business newark morning ledger co v united_states u s ___ ___ 113_sct_1670 79_tc_730 affd 732_f2d_523 6th cir going-concern value is similar to goodwill in that it reflects the additional element of value which attaches to property by reason of its existence as an integral part of a going concern 68_tc_563 amounts paid_by a buyer for goodwill or going-concern value yield capital_gain to the seller with the buyer acquiring an intangible asset that may not be amortized throndson v commissioner 457_f2d_1022 9th cir affg 51_tc_306 64_tc_223 sec_1_167_a_-3 income_tax regs on the other hand amounts paid_by a corporation for services including consulting fees are includable as ordinary_income by the service provider and deductible by the corporation sec_162 sec_61 26_tc_138 compare sec_197 enacted as part of the omnibus_budget_reconciliation_act_of_1993 publaw_103_66 sec a 107_stat_312 which allows for 15-year amortization of acquired intangible assets including inter alia goodwill and going-concern value sec_197 this provision generally applies to intangibles acquired after date similarly amounts paid_by a buyer for a covenant_not_to_compete result in ordinary_income to the covenantor since they represent a substitute_for_ordinary_income and may be amortized by the buyer over the covenant's useful_life throndson v commissioner supra pincite 264_f2d_305 2d cir affg 29_tc_129 sec_1 a - income_tax regs the economic_substance of a transaction rather than the form in which it is cast is controlling for federal_income_tax purposes thus courts may pierce the form of a transaction and tax the substance 308_us_355 293_us_465 the underlying philosophy of the substance_over_form_doctrine is to prevent taxpayers from attempting to subvert the taxing statutes by relying upon mere legal formality 76_tc_239 this doctrine is applicable in cases such as the one at bar where the commissioner is challenging an express contractual allocation see 294_f2d_52 9th cir affg 34_tc_235 61_tc_461 the burden of this is not a case where the taxpayer is asserting that the substance of the agreement it entered is at variance with its form in such a case courts have either required strong_proof that the substance of the agreement was different than its form or they have limited the type of evidence that a taxpayer may offer when attacking the contractual allocation e g 378_f2d_771 3d cir vacating and remanding 44_tc_549 264_f2d_305 2d cir affg 29_tc_129 proving that the form of a transaction should be respected is on the taxpayer rule a 503_us_79 generally a contractual allocation will be upheld if it has economic reality ie some independent basis in fact or some arguable relationship with business reality so that reasonable persons might bargain for such an agreement schulz v commissioner supra pincite to determine whether a contractual allocation has economic reality we examine the facts and circumstances of the particular case see id pincite major v commissioner supra pincite if the parties to a contract have adverse tax interests we give more deference to the form of their agreement the rationale for this rule was articulated by one court as follows the tax_avoidance desires of the buyer and seller in such a situation are ordinarily antithetical forcing them in most cases to agree upon a treatment which reflects the parties' true intent with reference to the covenants and the true value of them in money ullman v commissioner supra pincite however if the parties to a contract do not have adverse tax interests we carefully scrutinize their contractual allocations schulz v commissioner supra 74_tc_441 lemery v respondent has the burden_of_proof regarding the increased deficiencie sec_5 asserted in her amended answer and we have jurisdiction to consider such increased deficiencies sec_6214 rule a 49_tc_131 commissioner 52_tc_367 affd per curiam 451_f2d_173 9th cir when there is a difference between the tax_rates applied to ordinary_income and capital_gains the tax interests of buyers and sellers in the allocations between goodwill and covenants not to compete or consulting agreements are antithetical in such instances sellers prefer allocations to goodwill because gain on a sale of goodwill is capital_gain while amounts received for a covenant_not_to_compete are ordinary_income buyers in contrast prefer allocations to covenants not to compete because amounts so allocated can be written off over the period covered by the covenant whereas the cost of goodwill is not depreciable and produces no tax_benefit until the goodwill is sold or lost bittker lokken federal taxation of income estates and gifts par pincite to 2d ed for years in which capital_gain and ordinary_income are taxed at the same rate sellers and buyers will generally lack such tax adversity sellers will be indifferent as to whether they will be required to recognize capital_gain or ordinary_income and hence may have no tax stake in the allocation between goodwill and covenants not to compete or consulting agreements buyers however will still desire allocations to covenants not to compete or consulting agreements because such agreements generate tax deductions f a well-noted exception is a seller who has capital losses see sec the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 eliminated the tax_rate differential between ordinary_income and capital_gains staff of joint comm on taxation general explanation of the tax_reform_act_of_1986 pincite j comm print this lack of a tax_rate differential continued through the years at issue sec_1 j in the case at bar respondent has noted this lack of a tax_rate differential and she argues that the buyers and mr wright did not have adverse tax interests when negotiating the allocations which are the subject of this case we agree accordingly we strictly scrutinize these allocations schulz v commissioner supra buffalo tool die manufacturing co v commissioner supra pincite lemery v commissioner supra pincite in this case the consulting agreement and the covenant_not_to_compete were integrated into a single agreement we will consider the consulting agreement and the covenant_not_to_compete separately to determine whether the payments were for the purposes designated by the parties a consulting agreement petitioner asserts that it should be entitled to claim deductions for the amortization of the purchase_price of the consulting portion of the final agreement consulting agreement respondent determined that the allocation to the consulting agreement lacked economic significance and was in substance a disguised payment for goodwill or going-concern value petitioner argues that the consulting agreement has economic significance because it needed mr wright's assistance in dealing with toyota we recognize that mr wright had extensive knowledge and experience in dealing with toyota and that this knowledge and experience would be helpful to petitioner furthermore mr wright did consult with petitioner's shareholders regarding toyota respondent argues that petitioner's shareholders would have little if any need to consult with mr wright petitioner's shareholders had extensive experience in the domestic and imported automobile dealership business including experience with a japanese manufacturer however petitioner's shareholders had no experience dealing with toyota the negotiations which culminated in the creation of the consulting agreement were conducted between mr richardson and mr wright neither of whom testified there was evidence that the buyers rejected the per_diem portion of the proposed consulting agreement because according to their counsel it made the consulting agreement look like a sham this sparse evidence regarding the negotiation of the consulting agreement does not indicate that the agreement had economic_substance schulz v commissioner f 2d pincite buffalo tool die manufacturing co v commissioner supra 76_tc_239 furthermore the fact that the mr wright's right to receive dollar_figure per year for consulting was absolute and unconditional indicates that the payment was not in substance for consulting services see 66_tc_295 there was no meaningful evidence of the negotiations which resulted in the allocation of the amounts set forth in the consulting agreement thus we examine events subsequent to the execution of the agreement to determine whether the allocation had independent economic significance the minimal number of consultations subsequently provided by mr wright coupled with the paucity of evidence regarding the nature scope and value of such services indicates that the allocation of dollar_figure did not have an arguable relationship with business reality however we recognize that a reasonable person in the position of the buyers would pay some consideration for a consulting agreement with mr wright on this record we find that the consulting agreement had a value of dollar_figure consequently only dollar_figure of the amount allocated to the consulting agreement is properly allocable thereto seaboard fin co v 367_f2d_646 9th cir 79_tc_72 affd aftr 2d ustc par 10th cir cf 78_tc_742 accordingly petitioner may claim deductions for the amortization of dollar_figure over the term of the consulting agreement with respect to the remaining portion of the amount allocated to the consulting agreement we affirm respondent's determination b covenant_not_to_compete turning to the covenant_not_to_compete contained in the final agreement covenant petitioner argues that it is entitled to claim deductions for the amortization of the amounts paid for the covenant respondent argues that such deductions are not allowable we believe that the buyers were genuinely concerned that mr wright would recruit employees from the totem lake dealerships to work in his chevrolet-nissan dealership furthermore we believe that the buyers were concerned that mr wright would obtain employment from one of the ford or toyota dealerships in the seattle washington area where he could use his industry contacts and experience to the detriment of the buyers these two findings are probative of the economic_substance of the covenant o'dell co v commissioner t c pincite in addition the fact that the covenant appears to be genuinely but realistically restrictive extending over a 50-mile area for a period of years indicates that the covenant had independent economic significance schulz v commissioner supra pincite o'dell co v commissioner supra pincite respondent argues that the allocation of dollar_figure of the purchase_price to the covenant lacked economic significance noting that mr wright's reputation was so tarnished as to effectively eliminate him as a competitive threat although we agree that mr wright's reputation was tarnished we nonetheless believe that the buyers were genuinely concerned that he could be a competitive threat we believe that a reasonable person in the position of the buyers would bargain for a noncompetition agreement from mr wright see schulz v commissioner supra pincite however taking into account that mr wright suffered such extensive adverse publicity we do not believe that an allocation of dollar_figure is supportable on this record we find that the noncompetition covenant had a value of dollar_figure therefore dollar_figure of the amount allocated to the covenant is properly allocable thereto seaboard fin co v commissioner supra pincite peterson machine tool inc v commissioner supra pincite cf concord control inc v commissioner supra accordingly petitioner may claim deductions for the amortization of dollar_figure over the term of the covenant in regard to the remaining portion of the amount allocated to the covenant we affirm respondent's determination to reflect the foregoing decision will be entered under rule
